Citation Nr: 0732735	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-39 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for back disability 
with pain, leg symptoms, and sciatica. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), asthma, and bronchitis, to include 
as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for COPD, asthma and bronchitis and service 
connection for back pain, leg symptoms, and sciatica.  



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
January 1968 to May 1968.  

2.  A chronic back disorder, with pain, leg symptoms and 
sciatic, was not manifested during the veteran's active 
military service or for many years thereafter, nor is there 
competent evidence relating current chronic back disorder to 
service.  Arthritis was not manifested within one year of 
separation from service.  

3.  COPD, asthma, or bronchitis was not manifest during 
service and is not attributable to service, to include as due 
to exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Claimed back disorder with pain, leg symptoms and 
sciatica was not incurred in or aggravated by active service, 
nor may arthritis be presumed to have been.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  

2.  Claimed COPD, asthma and bronchitis were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim; to indicate which information and evidence VA will 
obtain and which information and evidence the claimant is 
expected to provide; and to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).   Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that he essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in September 2003, October 2003, November 2003, 
January 2004, and March 2004 from the RO to the veteran all 
of which were issued prior to the initial RO decision in 
April 2004.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2004 SOC and January 2007 SSOC were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

As noted above, VCAA notification predated adjudication of 
this claim, See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  And, in March 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the veteran on the disability rating or effective date 
elements of his claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
case, as the preponderance of the evidence is against the 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for COPD, asthma or 
bronchitis and service connection for back with pain, and 
sciatica, given that he has been provided all the criteria 
necessary for establishing service connection, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), hold that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran served on active duty from July 1965 to July 
1968.  The service medical records show that the veteran was 
seen at an Army hospital on September 22, 1966 with 
complaints of back pain; he indicated that he was lifting a 
small stove when he developed low back pain.  The impression 
was acute lumbosacral strain.  A clinical cover sheet, dated 
September 25, 1966, reported a diagnosis of strain, back, 
acute; ho history of trauma was reported.  On the occasion of 
his separation examination in July 1968, the veteran reported 
a history of recurrent back pain; however, clinical 
evaluation of the spine was normal.  The service medical 
records do not reflect any complaints, findings or diagnosis 
of a respiratory disorder.  The separation examination in 
July 1968 does not reflect any complaints or findings of a 
respiratory disorder; clinical evaluation of the lungs, 
including a chest x-ray, was normal.  

Of record is a hospital report from Pine Rest Christian 
Hospital, which shows that the veteran was admitted to the 
hospital in February 1974 because of fears of a heart attack, 
making him feel weird; this feeling was accompanied with 
dizzy spells and a low of low back pain.  It was noted that 
he had a previous period of hospitalization in November 1973 
for similar symptoms.  Following an evaluation, the veteran 
was diagnosed with neurosis, hysterical and paranoid 
personality disorder.  

Of record are treatment reports from Valley Lutheran 
hospital.  The veteran was admitted to the hospital in April 
1998 with complaints of chest pain with numbness in both 
arms.  The veteran reported having a heart attack 5 years 
ago.  On examination, the lungs were clear.  A chest x-ray 
showed no radiographic evidence of active cardiopulmonary 
disease.  The impression was acute inferior wall injury; R/O 
myocardial infarction; and history of chronic obstructive 
pulmonary disease (COPD).  In September 1999, the veteran was 
diagnosed acute chest pain, possible myocardial infarction.  
A chest x-ray, dated in September 1999, revealed no 
radiographic evidence of active cardiopulmonary disease.  In 
December 2000, the veteran was seen at the emergency room 
with complaints of chest pain.  It was noted that the veteran 
was eating dinner when he felt the sudden onset of severe, 
left sided chest pain with radiation to his left arm 
accompanied by some shortness of breath, nausea and 
diaphoresis.  Accompanying this episode, the veteran 
developed left-sided paralysis and became aphasic.  The 
aphasia and left-sided paralysis resolved completely prior to 
arrival in the emergency department.  The impression was 
chest pain, transient ischemic attack.  

Of record is a statement from Dr. Susan M. King, dated in 
January 2004, indicating that the veteran has been her 
patient since May 1995.  She indicated that the veteran has 
been seen very infrequently as adjustment tended to make him 
more sensitive and have, at times, exacerbated his sciatic 
and or hiatal hernia.  Dr. King stated that, according to her 
records, the veteran was seen 4 times in 1995, once in 1996, 
once in 1997, and two times in 1999.  

The veteran was afforded a VA examination in April 2004, at 
which time he claimed to have had low back pain ever since 
service, at least intermittently.  The veteran indicated that 
his back pain has become worse over the years.  He reported 
having pain across the entire low back every morning.  The 
veteran indicated that the pain often radiates down both 
posterior lower extremities all the way to the feet.  He 
worked as a machinist all these years, but he never had to 
really lift anything heavy.  Following a physical 
examination, the examiner noted that the veteran had evidence 
of acute lumbar strain in service on two occasions, and one 
of these was quite prolonged.  The examiner noted that the 
veteran has always been in a line of work that requires some 
exertion, and which would create a problem for someone with a 
significant low back condition.  X-ray study of the lumbar 
spine revealed degenerative disc disease L4-5 and L5-S1, and 
degenerative spondylosis L2 through S1.  The examiner opined 
that the veteran's current back complaints were not at least 
as likely as not a result of two episodes of lumbar strain 
occurring in the service.  The examiner noted that his 
opinion is based on the brevity of one episode, relative 
brevity of the other, the lack of clear historical evidence 
of ongoing problems thereafter, and especially the sparsity 
of such documentation in the records themselves.  This later 
fact is especially significant considering all of the other 
problems and complaints, especially of the prominence of 
chronic neck complaints.  

Of record is a statement from the veteran's ex-wife, dated in 
May 2004, indicating that he began experiencing lung problems 
in 1968.  She also indicated that the veteran has had back 
problems since service; she recalled an incident in 1969 when 
severe back pain caused the veteran to be hospitalized.  

When seen on June 7, 2005, the veteran complained of pain in 
the back, hips, right leg and neck.  The assessment was low 
back pain.  A July 2005 VA progress note reflects a diagnosis 
of chronic low back pain.  In January 2006, the veteran was 
prescribed hydrocodone with acetaminophen for chronic low 
back pain.  


III.  Legal Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a) (6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  As referenced above, records from the National 
Personnel Records Center (3101 print) indicate that the 
veteran served in Vietnam from January 16, 1968 to May 29, 
1968; as such exposure to herbicides is presumed.  

Nevertheless, a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

A.  Back disorder with pain, leg symptoms, and sciatica.

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for a back 
disorder, with pain leg symptoms and sciatica.  
Significantly, while the service medical records reflect 
complaints of back pain in December 1963 and September 1966, 
these reflect an acute and transitory condition as the 
remainder of the service medical records are completely 
silent with respect to any complaints or diagnosis of a 
chronic back disorder.  Specifically, in September 1966, the 
diagnosis was acute lumbosacral strain.  His back pain 
improved with bed rest.  In fact, at the time of his 
separation examination in July 1968, clinical evaluation of 
the spine was normal.  Additionally, a private hospital 
report in February 1974 reflects complaints of low back pain; 
however, no pertinent diagnosis was noted.  The first 
objective clinical documentation of the onset of a chronic 
lumbosacral spine disorder is dated in April 2004, some 34 
years after service separation.  In addition, there is no 
competent evidence indicating that there is a relationship 
between the veteran's current back disorder and active 
service.  

Moreover, following the VA examination in April 2004, the VA 
examiner reviewed the medical records and examined the 
veteran and offered his opinion that the veteran's low back 
disorder is not at least as likely as not a result of the two 
episodes of lumbar strain occurring in service.  Therefore, 
the evidence does not support service connection for a back 
disorder.  

The Board has considered the veteran's contentions that his 
chronic back disorder is due to service.  However, as a 
layperson, the veteran is not competent to render an opinion 
on a matter involving medical knowledge, such as diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the preponderance of the evidence is 
against the claim, and service connection for a back 
disorder, including back pain with leg symptoms and sciatica 
is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To the extent that he asserts that he has had back pain since 
service, his assertions are unsupported by the record and not 
credible.  In this regard, the Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App 16, 19 
(1991) ("regulation requires continuity of symptomatology, 
not continuity of treatment").  However, in a merits context 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, the separation examination was 
normal; there is no corroborative evidence in proximity to 
separation from service or within a decade of service.  The 
normal finding at separation and the absence of confirmatory 
evidence are probative.  The absence of evidence in support 
of an alleged fact clearly is an evidentiary circumstance 
that weighs against the existence of the alleged fact.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the veteran's claim for 
service connection for a back disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. § 5107.   

B.  COPD, asthma and bronchitis.

The veteran contends service connection is warranted for a 
respiratory disorder as due to exposure to herbicides; 
namely, COPD, asthma and bronchitis.  In this regard, the 
Board notes that COPD, asthma, and bronchitis are not 
included in the disorders presumed to be the result of 
exposure to herbicides by law and regulation.  The service 
medical records show no complaints by the veteran pertaining 
to the respiratory system.  The separation examination shows 
that clinical evaluation of the lungs and chest was normal.  
In the report of medical history completed by the veteran at 
that time, he denied any history of asthma, shortness of 
breath, and chronic cough.  

The post service medical evidence fails to establish that the 
veteran has a current respiratory disorder.  While an April 
1998 treatment report noted a history of COPD, clinical 
evaluation of the lungs was normal; and, a chest x-ray was 
negative.  Additionally, when the veteran was examined for 
his back disorder, he did not report any respiratory 
complaints.  Even if we accept that he has COPD or 
bronchitis, there is no proof of the disability during 
service or any evidence linking such to service, including 
Agent Orange exposure.  

Although the veteran has asserted that he has COPD, asthma 
and bronchitis, which he has attributed to Agent Orange 
exposure, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for COPD, asthma, and bronchitis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for back with pain, leg symptoms, and 
sciatica is denied.  

Service connection for COPD, asthma, and bronchitis, to 
include as due to exposure to Agent Orange, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 


 Department of Veterans Affairs


